Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because  the claimed invention is directed to an abstract idea such as a mental process and/or method of organizing human activity without significantly more. The claim(s) recite(s) . This judicial exception is not integrated into a practical application because the claim recites an iterative questioning / answering system and method which may be construed as the manner in which a human questioner determines a sufficient answer to a query and/or construed as a method for instructing a human interviewer through a process of interviewing a subject. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Redfern: 20160358240 hereinafter Red and further in view of Carbune: 20210279599 hereinafter Car.
Regarding claim 1 
Red teaches:
A method, comprising: 
receiving, by a computer device, a user question (Red: Abstract; ¶ 10-12, 57, 64-66; Fig 3, 5: computer system receives user query); 
extracting, by the computer device and from a knowledge base, multiple answers to the user question (Red: ¶ 34, 57-59, 64-66; Fig 3, 5: access of a knowledge base determines plural response to user query); 
detecting, by the computer device, a first relationship entity that exists in a subset of the multiple answers to the user question (Red: Abstract, 12, 34, 45-49; Fig 3, 5; etc.: system determines content records which comprise matches and partial matches, scores thereof based on a plurality of parameters such as relevance, ranking, knowledge domain, etc. and generates a confidence state corresponding to the subset of answers);  
determining, by the computer device, that the first relationship entity is a condition wherein the condition is a relationship entity that has different values in the subset of the multiple answers (Red: Abstract, 12, 34, 45-49; Fig 3, 5: the relationship of the answers to the query determined comprising a plurality of condition values corresponding to a plurality of values; i.e.  a particular answer may have a confidence score of .9 and additional answers may have confidence scores below a threshold of .6 and as such a particular condition value is determined); 
determining, by the computer device, a number of the subset of the multiple answers that have a value of the condition that matches the answer (Red: ¶ 45-49, 53-66; Fig 3, 5: system determines a number of answers with respect to a confidence state value and optionally disambiguates the set of answers by the generations of a follow up response); 

generating, by the computer device, a first follow-up query that solicits a value of the condition (Red: ¶ 45-49, 53-66; Fig 3, 5: conditional values such as needs clarification, multiple tentative answers trigger disambiguation questions e.g. a user is asked to disambiguate the query);
 receiving, by the computer device, an answer to the first follow-up (Red: ¶ 45-49, 53-66; Fig 3, 5: conditional values such as: needs clarification, multiple tentative answers, trigger disambiguation questions e.g. a user is asked to disambiguate the query and the user disambiguation operates to provide a system response).

 Red generates a query in response to the condition values of the answers in the subset but does not provide the query in the form of a question and Red is further silent about determining, by the computer device, a number of the subset of the multiple answers that have a value of the condition that matches the answer to the first follow-up question. 

In a related field of endeavor Car teaches:
A method, comprising: 
receiving, by a computer device, a user question (Car: ¶ 66-71; Fig 5: a user poses a question); 
extracting, by the computer device and from a knowledge base, answers to the user question (Car: ¶ 66-71; Fig 5: knowledge system determines an ambiguous, general, etc. result and requests further clarification information to winnow answers, responses, etc.)
detecting, by the computer device, a first relationship entity that exists in a subset of the multiple answers to the user question (Car: ¶ 66-71; Fig 5: system determines relationship entities such as cathedral and fire); 
determining, by the computer device, that the first relationship entity is a condition  (Car: ¶ 66-71; Fig 5: cathedral and fire entities, nodes, etc. comprise relationships entities, edges, etc. within a knowledge graph said node and edge relationships used to produce a question for output in order to determine additional conditional answer parameters such as location, timing, etc.);  
wherein the condition is a relationship entity that has different values in the subset of the multiple answers (Car: ¶ 66-71; Fig 5: provisional knowledge graph manager determines an event specific knowledge graph comprising a subset of a knowledge graph with respect to the specified values from among a general knowledge graph; i.e. the system operates to determine edges leading to user desired information); 
generating, by the computer device, a first follow-up question that solicits a value of the condition (Car: ¶ 66-71; Fig 5: system outputs follow up question to a user to acquire additional conditional parameters);
receiving, by the computer device, an answer to the first follow-up question (Car: ¶ 66-71; Fig 5: a user produces an input with additional conditional parameters). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to winnow the plurality of answers corresponding to a condition in Red taught user query, question, etc. utilizing the iterative question and answer method taught by Car and thereby conduct an exchange with the Red taught query response system. The average skilled practitioner would have been motivated to do so for the purpose of  reducing the size of an answer set by navigating a knowledge graph in response to a user intent. It would have been further obvious to iterate the Car taught querying based on additional determination of ambiguity in the Red in view of Car system and method. The average skilled practitioner would have been motivated to do so for the purpose of iteratively provide results best tailored to a user intent and would have expected only predictable results therefrom.
 
Regarding claim 2 
Red in view of Car teaches or suggests:
The method of claim 1, further comprising storing, by the computer device and in a knowledge corpus, the condition and the multiple answers that include the condition for future use (Car: Abstract; ¶ 5-8,  60-71, 80-91: system determines a plurality of additional results with which to populate a provisional knowledge graph; stores data in provisional knowledge graph which may be further queried by future use). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 3
Red in view of Car does not explicitly teach:
The method of claim 2, wherein the knowledge corpus is a knowledge tree. Examiner takes official notice that storing, embedding, etc. particular user and session data comprising user queries and system responses in a knowledge corpus, graph, tree, etc. was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of managing specific user data with respect to a scope of a question and answer session, expanding a knowledge corpus with user specific embeddings, training a learner using emergent data, etc. and would have expected only predictable results therefrom.

Regarding claim 4 
Red in view of Car teaches or suggests:
The method of claim 1, further comprising interpreting, by the computer device, the user question using natural language processing. (Red: ¶ 36, 82, etc.: system employs natural language processing); (Car: ¶ 5, 28-35, etc.: assistant employs natural language processing, generation, etc.) The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 5
Red in view of Car teaches or suggests:
The method of claim 4, further comprising interpreting, by the computer device, the answer to the first follow-up question using natural language processing. (Red: ¶ 12, 27, 84, 85: system uses natural language processing to interpret user queries, responses, etc.); (Car; 28-35: system parses user input using natural language processing to determine user intent and iteratively reify user queries). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 6 
Red in view of Car teaches or suggests:
The method of claim 1, wherein a portion of the knowledge base is located externally to the computer device. (Red: ¶ 3, 33, etc.: components of the knowledge system operative upon a server functional to receive user queries return system responses, etc.); (Car: ¶ 22, 37, etc.: client device exchanges queries with server hosed virtual assistant). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 7 
Red in view of Car teaches or suggests:
The method of claim 1, further comprising detecting, by the computer device and in response to the number being other than 1, a second relationship entity that exists in a subset of the subset. (please see claim 1 supra with regard to the iteration of the method over a plurality of question/answer steps) The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 8 
Red in view of Car teaches or suggests:
The method of claim 7, further comprising as a result of the number being other than 1: 
determining, by the computer device, that the second relationship entity is a second condition (Red: ¶ 45-49, 53-66; Fig 3, 5: in the event of a one right answer condition the system presents the answer, however, in the event of ambiguity the system operates to generate follow up queries such that the device operates for iteratively determining a second example of a needs clarification, multiple tentative answers condition or out of scope condition response); (Car: ¶ 66-71; Fig 5: provisional knowledge graph manager determines an event specific knowledge graph comprising a subset of a knowledge graph with respect to the specified values from among a general knowledge graph; i.e. the system operates to determine edges leading to user desired information such as might be produced by a second ambiguous response);  
generating, by the computer device, a second follow-up question that solicits a value of the second condition (Car: ¶ 66-71; Fig 5: system iteratively outputs follow up question to a user to acquire additional conditional parameters suitable to traverse or expand the knowledge graph such by a query produced in response to a second ambiguous response);
receiving, by the computer device, an answer to the second follow-up question (Car: ¶ 66-71; Fig 5: a user responds, produces an input, etc. with further additional conditional parameters); and 
presenting, by the computer device, one of the multiple answers that has the value of the condition that matches the answer to the second follow-up question as a final answer to the user question (Red: ¶ 45-49, 53-66; Fig 3, 5: such as in the event of an ultimate determination of a one right answer condition for a particular answer); (Car: e.g. the response presented in Figure 5). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 9
Red in view of Car does not explicitly teach:
The method of claim 1, wherein the relationship entity is one selected from the group consisting of a person name, a company name, and a location. Examiner takes official notice that the parameters of the recited group comprise parameters well known in the art before the effective filing date of the instant invention and as such would have comprised an obvious inclusion with which to traverse a knowledge graph in a particular manner. The average skilled practitioner would have been motivated to do so for the purpose of managing determined results with respect to a particular domain and would have expected only predictable results therefrom.  

Regarding claim 10 
Red in view of Car teaches or suggests:
The method of claim 1, wherein the final answer to the user question comprises additional information that is related to the user question but is not specifically requested by the user question. (Red: ¶ 45-49, 53-66; Fig 3, 5: conditional values such as: needs clarification; multiple tentative answers; trigger disambiguation questions e.g. system responds with plural answers which may or may not be germane to the user question and the user is asked to disambiguate the query); (Car: e.g. the response presented in Figure 5) The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 11 
Red in view of Car teaches or suggests:
The method of claim 1, wherein the user question is received from a user (Red: ¶ 45-49, 53-66; Fig 3, 5); (Car: ¶ 66-71; Fig 5). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 12 
Red in view of Car teaches or suggests:
The method of claim 11, wherein the first follow-up question solicits the value from the user (Red: ¶ 45-49, 53-66; Fig 3, 5: conditional values such as needs clarification, multiple tentative answers trigger disambiguation questions e.g. a user is asked to disambiguate the query); (Car: ¶ 66-71; Fig 5: system outputs follow up question to a user to acquire additional conditional parameters). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 13 
Red in view of Car teaches or suggests:
The method of claim 1, further comprising presenting, by the computer device and in response to the number being 1, the one of the multiple answers that has the value of the condition that matches the answer to the first follow-up question as a final answer to the user question (Red: ¶ 45-49, 53-66; Fig 3, 5: a confident one right answer conditional value presents a particular answer as a final answer). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 14 
Red teaches:
A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media (Red: Abstract; ¶ 10-12: a processor operative in concert with memory to execute coded method steps), the program instructions executable to: 
receive a user question from a user (Red: Abstract; ¶ 10-12, 57, 64-66; Fig 3, 5: computer system receives user query);
extract from a knowledge base multiple answers to the user question (Red: ¶ 34, 57-59, 64-66; Fig 3, 5: access of a knowledge base determines plural response to user query);
detect a first relationship entity that exists in a subset of the multiple answers to the user question (Red: Abstract, 12, 34, 45-49; Fig 3, 5; etc.: system determines content records which comprise matches and partial matches, scores thereof based on a plurality of parameters such as relevance, ranking, knowledge domain, etc. and generates a confidence state corresponding to the subset of answers); 
determine that the first relationship entity is a condition, wherein the condition is a relationship entity that has different values in the subset of the multiple answers (Red: Abstract, 12, 34, 45-49; Fig 3, 5; etc.: system determines content records which comprise matches and partial matches, scores thereof based on a plurality of parameters such as relevance, ranking, knowledge domain, etc. and generates a confidence state corresponding to the subset of answers);  
determine a number of the subset of the multiple answers that have a value of the condition that matches the answer to the first follow-up question (Red: Abstract, 12, 34, 45-49; Fig 3, 5: the relationship of the answers to the query determined comprising a plurality of condition values corresponding to a plurality of values; i.e.  a particular answer may have a confidence score of .9 and additional answers may have confidence scores below a threshold of .6 and as such a particular condition value is determined); 
in response to the number being other than 1, detect a second relationship entity that exists in a subset of the subset (Red: ¶ 45-49, 53-66; Fig 3, 5: in the event of a one right answer condition the system presents the answer, however, in the event of a multiple tentative answers condition the system operates to generate follow up queries);
generate a first follow-up question that solicits from the user a value of the condition  (Red: ¶ 45-49, 53-66; Fig 3, 5: conditional values such as needs clarification, multiple tentative answers trigger disambiguation questions e.g. a user is asked to disambiguate the query); 
receive from the user an answer to the first follow-up question (Red: ¶ 45-49, 53-66; Fig 3, 5: conditional values such as: needs clarification, multiple tentative, answers trigger disambiguation questions e.g. a user is asked to disambiguate the query and the user disambiguation operates to provide a system response).

Red generates a query in response to the condition values of the answers in the subset but does not provide the query in the form of a question and Red is further silent about determining, by the computer device, a number of the subset of the multiple answers that have a value of the condition that matches the answer to the first follow-up question. 

In a related field of endeavor Car teaches:
A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media (Car: ¶ 12, 24, 27, etc.: processor operative in concert with memory to execute coded method steps), the program instructions executable to: 
receive a user question from a user (Car: ¶ 66-71; Fig 5: a user poses a question);  
extract from a knowledge base multiple answers to the user question (Car: ¶ 66-71; Fig 5: knowledge system determines an ambiguous, general, etc. result and requests further clarification information to winnow answers, responses, etc.); 
detect a first relationship entity that exists in a subset of the multiple answers to the user question (Car: ¶ 66-71; Fig 5: system determines relationship entities such as cathedral and fire);  
determine that the first relationship entity is a condition (Car: ¶ 66-71; Fig 5: cathedral and fire entities, nodes, etc. comprise relationships entities, edges, etc. within a knowledge graph said node and edge relationships used to produce a question for output in order to determine additional conditional answer parameters such as location, timing, etc.), 
wherein the condition is a relationship entity that has different values in the subset of the multiple answers (Car: ¶ 66-71; Fig 5: provisional knowledge graph manager determines an event specific knowledge graph comprising a subset of a knowledge graph with respect to the specified values from among a general knowledge graph; i.e. the system operates to determine edges leading to user desired information);  
generate a first follow-up question that solicits from the user a value of the condition; receive from the user an answer to the first follow-up question (Car: ¶ 66-71; Fig 5: system outputs follow up question to a user to acquire additional conditional parameters suitable to travers a node or expand the knowledge graph) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to winnow the plurality of answers corresponding to a condition in Red taught user query, question, etc. utilizing the iterative question and answer method taught by Car and thereby conduct an exchange with the Red taught query response system. The average skilled practitioner would have been motivated to do so for the purpose of  reducing the size of an answer set by navigating a knowledge graph in response to a user intent. It would have been further obvious to iterate the Car taught querying based on additional determination of ambiguity in the Red in view of Car system and method. The average skilled practitioner would have been motivated to do so for the purpose of iteratively provide results best tailored to a user intent and would have expected only predictable results therefrom.

Regarding claim 15
Red in view of Car teaches or suggests:
The computer program product of claim 14, wherein, as a result of the number being other than 1, the program instructions are further executable to: 
determine that the second relationship entity is a second condition (Red: ¶ 45-49, 53-66; Fig 3, 5: in the event of a one right answer condition the system presents the answer, however, in the event of ambiguity the system operates to generate follow up queries such that the device operates for iteratively determining a second example of a needs clarification, multiple tentative answers condition or out of scope condition response) (Car: ¶ 66-71; Fig 5: such as might be produced by a second ambiguous response); 
generate a second follow-up question that solicits from the user a value of the second condition (Car: ¶ 66-71; Fig 5: such as produced in response to a second ambiguous response); 
receive from the user an answer to the second follow-up question  (Car: ¶ 66-71; Fig 5: a user responds, produces an input, etc. with further additional conditional parameters); and 
present one of the multiple answers that has the value of the condition that matches the answer to the second follow-up question as a final answer to the user question (Red: ¶ 45-49, 53-66; Fig 3, 5: such as in the event of an ultimate determination of a one right answer condition for a particular answer); (Car: e.g. the response presented in Figure 5). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 16 
Red in view of Car teaches or suggests:
The computer program product of claim 15, wherein the final answer to the user question comprises additional information that is related to the user question but is not specifically requested by the user question (Car: e.g. the response presented in Figure 5). The claim is considered obvious over Red as modified by Car as addressed in the base claim as it would have been obvious to apply the further teaching of Red and/or Car to the modified device of Red and Car.

Regarding claim 17 – please see claim 2 supra the claim is considered substantially similar to claim 2 and is similarly rejected.

Regarding claim 18 
Red teaches:
A system comprising: 
a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (Red: Abstract; ¶ 10-12: a processor operative in concert with memory to execute coded method steps), the program instructions executable to: 
receive a user question from a user (Red: Abstract; ¶ 10-12, 57, 64-66; Fig 3, 5: computer system receives user query); 
extract from a knowledge base multiple answers to the user question (Red: ¶ 34, 57-59, 64-66; Fig 3, 5: access of a knowledge base determines plural response to user query);
detect a first relationship entity that exists in a subset of the multiple answers to the user question (Red: Abstract, 12, 34, 45-49; Fig 3, 5; etc.: system determines content records which comprise matches and partial matches, scores thereof based on a plurality of parameters such as relevance, ranking, knowledge domain, etc. and generates a confidence state corresponding to the subset of answers);
determine that the first relationship entity is a condition, wherein the condition is a relationship entity that has different values in the subset of the multiple answers (Red: Abstract, 12, 34, 45-49; Fig 3, 5; etc.: system determines content records which comprise matches and partial matches, scores thereof based on a plurality of parameters such as relevance, ranking, knowledge domain, etc. and generates a confidence state corresponding to the subset of answers);  
determine a number of the subset of the multiple answers that have a value of the condition that matches the answer to the first follow-up question (Red: Abstract, 12, 34, 45-49; Fig 3, 5: the relationship of the answers to the query determined comprising a plurality of condition values corresponding to a plurality of values; i.e.  a particular answer may have a confidence score of .9 and additional answers may have confidence scores below a threshold of .6 and as such a particular condition value is determined);
and generate a first follow-up question that solicits from the user a value of the condition (Red: ¶ 45-49, 53-66; Fig 3, 5: conditional values such as needs clarification, multiple tentative answers trigger disambiguation questions e.g. a user is asked to disambiguate the query); receive from the user an answer to the first follow-up question (Red: ¶ 45-49, 53-66; Fig 3, 5: conditional values such as: needs clarification, multiple tentative, answers trigger disambiguation questions e.g. a user is asked to disambiguate the query and the user disambiguation operates to provide a system response).
present, in response to the number being 1, the one of the multiple answers that has the value of the condition that matches the answer to the first follow-up question as a final answer to the user question (Red: ¶ 45-49, 53-66; Fig 3, 5: in the event of a one right answer condition the system presents the answer.

Red generates a query in response to the condition values of the answers in the subset but does not provide the query in the form of a question and Red is further silent about iteratively determining, by the computer device, a number of the subset of the multiple answers that have a value of the condition that matches the answer to the first follow-up question and is further silent with regard to operations to store in a knowledge corpus, for future use, the condition and the multiple answers that include the condition.

In a related field of endeavor Car teaches:
A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media (Car: ¶ 12, 24, 27, etc.: processor operative in concert with memory to execute coded method steps), the program instructions executable to: 
receive a user question from a user (Car: ¶ 66-71; Fig 5: a user poses a question);  
extract from a knowledge base multiple answers to the user question (Car: ¶ 66-71; Fig 5: knowledge system determines an ambiguous, general, etc. result and requests further clarification information to winnow answers, responses, etc.); 
detect a first relationship entity that exists in a subset of the multiple answers to the user question (Car: ¶ 66-71; Fig 5: system determines relationship entities such as cathedral and fire);  
determine that the first relationship entity is a condition (Car: ¶ 66-71; Fig 5: cathedral and fire entities, nodes, etc. comprise relationships entities, edges, etc. within a knowledge graph said node and edge relationships used to produce a question for output in order to determine additional conditional answer parameters such as location, timing, etc.), 
wherein the condition is a relationship entity that has different values in the subset of the multiple answers (Car: ¶ 66-71; Fig 5: provisional knowledge graph manager determines an event specific knowledge graph comprising a subset of a knowledge graph with respect to the specified values from among a general knowledge graph; i.e. the system operates to determine edges leading to user desired information);  
generate a first follow-up question that solicits from the user a value of the condition; receive from the user an answer to the first follow-up question (Car: ¶ 66-71; Fig 5: system outputs follow up question to a user to acquire additional conditional parameters suitable to travers a node or expand the knowledge graph) 
determine a number of the subset of the multiple answers that have a value of the condition that matches the answer to the first follow-up question (Car: ¶ 80-91; Fig 7: system determines a plurality of additional results with which to populate a provisional knowledge graph); 
present, in response to the number being 1, the one of the multiple answers that has the value of the condition that matches the answer to the first follow-up question as a final answer to the user question (Car: ¶ 80-91; Fig 7: de-duplicator determines a unique update to present to a user); and store in a knowledge corpus, for future use, the condition and the multiple answers that include the condition (Car: Abstract; ¶ 5-8,  60-71, 80-91: system stores data in provisional knowledge graph which may be further queried by future use).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to winnow the plurality of answers corresponding to a condition in Red taught user query, question, etc. utilizing the iterative question and answer method taught by Car and thereby conduct an exchange with the Red taught query response system. The average skilled practitioner would have been motivated to do so for the purpose of  reducing the size of an answer set by navigating a knowledge graph in response to a user intent. It would have been further obvious to iterate the Car taught querying based on additional determination of ambiguity in the Red in view of Car system and method. The average skilled practitioner would have been motivated to do so for the purpose of iteratively provide results best tailored to a user intent and would have expected only predictable results therefrom.

Regarding claim 19  – please see claim 4 supra the claim is considered substantially similar to claim 2 and is similarly rejected.

Regarding claim 20 – please see claim 10 supra the claim is considered substantially similar to claim 10 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654